DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the application filed on 2 August 2019 and the Information Disclosure Statements filed on 2 August 2019 and 11 October 2019.
This office action is made Non Final.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application, US App. 13917767, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 8/2/09 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 1) The provided copy of reference C6, listed on the IDS, to the Office was not a clear, clean, readable copy, wherein the provided copy's text is too blurry, small, pixelated, missing ink and/or grainy for the Examiner to read and fully understand the reference and 2) Reference C8, listed on the IDS, indicated that 576 pages were provided; however, the provided copy to the Office only contained 556 pages. Therefore, either the listing is incorrect or not all of the 576 pages were provided to the Office. .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant 
The information disclosure statement (IDS) submitted on 10/11/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both data and database; reference character “123” has been used to designate LAN Interface and adapter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fatwire Software, (“Content Server 7:  Administrator’s Guide,” 6/15/2011, 576 pages, hereafter Fatwire2011) in further view of Fatwire Software, “Web Experience Management Framework, version 1.0 Developer’s Guide”, 9/14/2010, 80 pages, hereafter Fatwire2010) in further view of Friesen, “Beginning Java SE 6 Platform”, copyrighted 2007, 501 pages)(Fatwire2010 and Friesen disclosed in IDS filed on 8/2/19)  
As per independent claim 1, Fatwire2011 discloses a method comprising:
receiving, by an engine/generator, a output specification template for a view of a dynamic document or a software module specific to the content server (instead of the content server platform), the output specification template containing an output specification of a view of a dynamic document or a software module specific to the content server (instead of the content server platform) (Page 17: developers, designing and coding the data model, presentation templates (i.e. output specification template).  Page 26 illustrates the CM system receives assets.  Page 27 describes a CM site is a content management unit within Content Server.  A site is an object that you must configure in order to (1) define the authors and managers of the online site, and (2) provide them with the permissions and content management tools they will need: content-entry forms, content-rendering templates, workflow processes, start menu items, publishing methods, and a delivery system. Page 201 describes the publishing method that is a data transformation method that output XML files.  Rather than creating pages that are ready to be displayed by a web server, this publishing method uses the Export API to create one XML file for each approved asset.  When published content is requested by site visitors, it is provided on-the-fly.  The content is drawn from the delivery system database by templates and served to the browser, where it is finally rendered as pages.  Page 248, describes 1. A page name is submitted by the client browser to Content Server (through HTTP or another protocol).  2. Content Server locates the page in the SiteCatalog table, invokes the root element, and renders the page to an html file. 3. Publish the file to the web server that is hosting your online site.  Page 292 describes the XML output Page 390 further describes the Content Server (CS)-Desktop Client Application; Page 25, Fig 1: The CM site 
the engine provided by a content management system having a processor and a non-transitory computer-readable medium (page 27 describes a CM site is a content management unit within Content Server.  It is the source of content for the online site and can represent either an entire online site or one of its sections. A site is an object that is configured in order to (1) define the authors and managers of the online site, and (2) provide them with permissions and content management tools including content-rendering templates; age 36, Fig. 4 illustrates the Delivery System, 
converting, by the engine (instead of script generator), the output specification template into platform-specific asset (instead of script code) that is specific and native to the content server platform (Fatwire’2011, page 201 describes exporting assets to XML, the delivery system is a database or external system running an application other than Content Server.  The publishing method is a data transformation method that output XML files.  Page 329, Fig. 17 illustrates the five stages of publishing where in step 2, serializing data where the content server mirrors approved assets, asset types, and auxiliary tables, then transform the duplicates to binary format.  In step 3, the content server sends the manifest and binary formatted data to the destination system which is the web server with both static and dynamic content as shown in Fig. 7 in page 210).

However, Fatwire2010 teaches the method with mechanism of that interfaces with features of the content server platform (Fatwire2010, page 10 describes the use of Representational State Transfer (REST) to communicate with Content Server Platform.  Page 27 describes specifying Content Server URL, csURL, where content server platform is running at http://<server>:<port>/,<context>).  Furthermore, Fatwire2010 teaches the mechanism of asset including script code (Fatwire2010, page 26 describes “article” is a simple content management application with richly script code that is specific and native to the content server platform (Java platform).
Furthermore, Fatwire2010 discloses compiling, by the engine (instead of script generator) the platform-specific script code to generate or update a compiled script object (Fatwire2010, page 26 describes the “Articles” home page displays two articles that can be edited directly in WEM, from the custom interface that you see in the figure above. The application demonstrates usage of Content Server’s REST API to perform a search query from Java code and an asset modification query from JavaScript code. Page 34 describes the scripts file location and utility in the same folder used to convert strings to and from JSON object.  Page 43 describes to create a file that specifies the layout of the application in HTML, i.e. for each view, create a placeholder element to hold the content rendered by the view.  Applications and views are related as shown in Fig. 9 on page 44.  Page 45 describes rendering the JavaScript view from a .
 	In addition, Fatwire2011 in view of Fatwire2010 further teaches:
 storing the compiled script object containing the platform-specific script code in a memory structure (Fatwire2011, page 38 describes making REST calls from Java associated with the AssetsBean.class which is generated using xjc compiler, i.e. compiled object.  They are pre-packaged with the application.  If you want to regenerate beans (i.e., when changing the recommendation.xsd file) you can run “generate” ant’s task from buld.xml).  Page 39 describes the UI container provides a JavaScript Context object with accessing parameters from the WEM framework.  The same domain and cross-domain implementations are describes in page 40 where the respective script objects are defined.  Page 329, Fig. 17, step illustrates the Destination System deserializing and saving data.  The Content Server extracts serialized assets to Content Server format.  When saving, the Content Server compares deserializing assets to the list of resource groups on the Manifest.  When all assets in a resource group deserialized, it commits those assets to Content Server database.  At step 5, the Content Server flushes expired pages from the cache and updates the cache with newer versions of pages and new pages); the compiled script object containing the (compiled) platform-specific asset (instead of script object) (Fatwire’2011, page 188, describes the Content Server provides a site-replication utility called “Site Launcher” which replicates source sites directly on their native Content Server system (i.e., FirstSite II: Use, Reuse, and Replication) 
upon receipt for a request for the document or module, producing, in accordance with the output specification using the compiled script object and without the output specification template, the view of the dynamic document (create web page in a browser view)  or the software module specific to the content server platform. (Fatwire2011, Fig. 1 illustrates an asset created by a user populating the fields of the content-entry form which serves using a specific template “HelloArticleTemplate.”  From top to bottom, the display order of each of the content element including”Name”, “Description”, “Template”…”Headline”, “Byline”, “Body”… are defined.  Fig. 1 shows also the step 1.  Content entered into the content-entry form is stored as an asset on the CM site (in the database). 2. The CM site is migrated to delivery system database and content is published to the delivery system database.  Fig. 2 illustrates the same asset is displayed in a browser with the exact order as defined in the Fig. 1.  Page 245 describes the template implementations using 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the program instructions of creating template based web sites on a Java content server platform in an enterprise environment taught by Fatwire’2011 with the detailed JavaScript Context Object compiling taught by Fatwire’2010 in order for the application written in any languages to make REST calls to Content Server and Custom-built applications to be deployed to an application other than the platform, and therefore written independently of the platform’s deployment infrastructure (Fatwire’2010, page 16).
Furthermore, Fatwire2011 in view of Fatwire2010 teaches the Java platform-specific scripts being JavaScript and xjc compiler to transforms (binds) a source XML schema to a set of content classes; however, without using  a script generator and script object as claimed in light of the specification.  However, in the same field of endeavor,   Friesen teaches the mechanism within the context of Java Platform (page 282 describes the scripting API is assigned the javax.script package.  This package define script engines (software components that execute program specified as scripting language based source code) and provide a framework for using them in Java programs.  (script engine = script generator) Page 308 describes macros (named sequences of commands/instructions that automate various tasks). For example, Word and other Microsoft Office products include a macro language called Visual Basic for Applications (VBA). A Java program that parses a macro generates an equivalent script in some scripting language. Because script syntax differs from one scripting language to another, it is important that the program be able to generate the script in a portable manner so that it can be easily adapted to various scripting languages. The ScriptEngineFactory interface provides three methods for this purpose, as listed in Table 9-4.where the Sring getOutputStatement(string toDisplay) defines output the argument passed to toDisplay using the scripting language’s syntax. For example, invoking getOutputStatement ("Hello") might return "echo(\"Hello\");" for a PHP script engine, whereas it returns "print(\"Hello\")" for the Rhino JavaScript script engine. Page 445, under Chapter 9: Scripting describes the name of the package assigned to the Scripting API is javax.script where ScriptEngine offers six eval() methods for evaluating scripts.  Page 313, describes the syntax of evaluate script as engine.eval (script) and to get Script Object whose member function is to be invoke; Object obj =engine.get (“obj”). Page 309 describes compiling scripts that script engines tend to evaluate scripts via interpreters, which can be conceptualized as consisting a front end for parsing source code and generating intermediate code, and a back end for executing the intermediate code.  Every time a script is evaluated, the parsing and intermediate code-generation tasks are performed prior to execution.  Page 311 further describes the syntax); compiling (Friesen’2007, page 282 Table 9-1 describes the Scripting API Classes and Interfaces .  
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the program instructions of creating template based web sites on a Java content server platform in an enterprise environment taught by the cited art with the method of compiling scripts and generating script binary objects taught by Friesen in order to explores most of Java SE 6’s new and improved features, ranging from enhancements to the core libraries to a variety of performance enhancements (, page 5).

	
Claims 2-3, 9-10, and 16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fatwire’2011 in further view of Fatwire’2010 in further view of Friesen in further view of Warila et al. (US20080313282, 2008)
As per dependent claim 2, Fatwire2011 discloses the output specification template comprises tags and sub-tags  (page 190 describes to determine whether assets must be copied or shared depends on how the rendering logic in the template treats asset names.  For example, template logic can be written in such a way as to assume either shared templates (constructed with explicit template names in the render:satellitepage and render:callelement tags) or copied templates (constructed with a template name using Variables.site prepended to the name in the render:satellitepage and callelement tag.  Page 222 further describes the tags that generate template dependencies including <render:getpageurl> and <render:gettemplateurl> and sub-tag <render:gettemplaturlparameters>’; Page 245 discloses a template having tag and subtag. ). Furthermore, Fatwire2011 discloses parsing a framework file containing static 
However, the cited art fails to disclose parsing a framework file containing static script syntax with insertion points, wherein each of the insertion points is associated with an iteration number; and parsing the output specification template according to the iteration number, the parsing the output specification template including processing each of the tags and sub-tags in the output specification template for a corresponding script text or string; and inserting the corresponding script text or string into a corresponding insertion point in the framework file. However, Warila discloses parsing a framework file containing static script syntax to locate insertion points ( [0192] describes  for each screen, i.e. card id where varia name 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the method of creating template based web sites on a Java content server platform in an enterprise environment taught by the cited art with the feature of determining script text structure expressed as tags and sub-tags taught by Warila in order to enable simple, cost-effective design, construction, deployment and distributing of rich applications for computing devices, particularly suited for wireless devices and other mobile computing devices and platforms (Warila’2828, [0030]).
As per dependent claim 3, Claim 3 recites similar limitations as in Claim 2 and is rejected under similar rationale. Furthermore, since the cited art teaches inserting corresponding script text or string into a corresponding insertion point into the framework file wherein the corresponding text or string replaces the insertion point (see rejection of claim 2), it is at very least obvious that the insertion point resembles an implied location for that particular corresponding text or string. This would provide the benefit of assuring of accurate point that text or string is placed into.
As per dependent claims 9-10, and 16, Claims 9-10 and 16 recite similar limitations as in Claims 2-3 and is rejected under similar rationale. 

Claims 4-6,  11-13, and 17-19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fatwire2011 in further view of Fatwire2010 in further view of Friesen in further view of Warila et al in further view of Nakayama et al (US20070277099, 2007)
As per dependent claim 4, Fatwire2011 discloses a framework file (page 202, Fig. 6 illustrates converting static files served by web server and delivering to browser and content served dynamically by templates and delivering to browser.  Page 258 describes if one uses a combination of static pages and dynamic pages and there is a hard-coded static URL (as the path of the script) in a HREF on a dynamically-generated page, the asset that the URL points to should be designated as an export starting point;, page 277 describes the publishing steps including on the target system Mirror API unpacks assets and insert assets into database.  Page 329, Fig. 17 illustrates the step that Content Server compares deserializing assets according to the Manifest (framework file) in step 4 and updating cache with newer versions of pages.)
However, the cited art (both Fatwires and Friesen) fail to teach  breaking down the output specification template into pieces; locating tags in the pieces. However, Warila discloses breaking down the output specification template into pieces; locating tags in the pieces.( [Table 29] describes the feature of tokenize(sep) which splits the string into a series of tokens using the separators.  [Table 9] describes breaking a chunk of text into multiple lines)
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the method of creating template based web sites on a Java content server platform in an enterprise environment taught by the cited art with the 
Furthermore, the cited art fails to teach for each respective tag located in the pieces, looking up the respective tag in a tag subsystem; obtaining, from the tag subsystem, a chunk of script associated with the respective tag; and inserting the chunk of script into the framework file at a location associated with the respective tag. However, Nakayama discloses Identifies which part of the file is considered extension tags and not regular HTML tag. Then, Nakayama discloses a server identifying the particular extension tag of the extension tag. For example, the server identifies the  <checkmodule> tag then replaces the <checkmodule> tag with the <script> tag/script code (chucks of script as shown in FIG 22, item 731)(inserting it at a location associated with the <checkmodule> tag). (0094-0095) In order for the <script> tag/script code to placed into the file which replaces the <checkmodule> tag, it is implicit that the <script> tag/script code has to be obtained from a stored location within the server (form of a subsystem). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the features of Nakayama since the extension tags would have provided the benefit of providing a very convenient way to write less code and keep your HTML documents simpler.
As per dependent claim 5, Claim 5 recites similar limitations as in Claim 1, 2, and 4 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 
As per dependent claim 6, Claim 6 recites similar limitations as in Claim 5 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Friesen discloses compiling files that has scripting language.(p309) p309 discloses every time a script is evaluated, the parsing and intermediate code-generation tasks are performed prior to execution.  p282 discloses a script engine compiling the script code which include evaluating scripts, setting and obtaining script variables, and perform other tasks.
Furthermore, given the ability for Friesen to compile script code in a file/document, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention that Friesen would be use to compile a file that contains various different kinds of scripts (as taught by the incorporation of the combined features of Fatwires, Warila, and Nakayama as explained above) since it would have provide the benefit of allowing the computer to run and understand the program without the need of the programming software used to create it.
As per dependent claims 11-13, and 17-19, Claims 11-13 and 17-19 recite similar limitations as in Claim 4-6 and is rejected under similar rationale. 

Claims 7, 14, 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fatwire2011 in further view of Fatwire2010 in further view of Friesen in further view of Warila in further view of Baird et al. (2010/0064277, 2010)
As per dependent claim 7, the cited art fails to specifically disclose creating a unique key for the compiled script object, the unique key referencing the output specification template and adding the compiled script object to a compiled script subsystem using the unique key. However, Warila describes in para 203 when the launcher application makes a request to the server for a new application, it will include its provisioning key with the request. This provisioning key is a unique identifier for the device that was set either at the factory or during the user's installation of SimpleOS. The provisioning server will perform an access check to ensure that the provisioning key is valid, and then look up the device characteristics. [0463-465] describes hash signing mechanism based on a shared private key that is exchanged when the application is first provisioned.  All messages exchanged between the device and the server must be signed by this hash, and any message exchange between applications must contain the application's hash. Clearly adding script objects is a type of provisioning. Furthermore, Fig. 4 Fig. 7 of Warila demonstrates the SQML data communication between a client 700 and server 404 is network communication.  [0137] describes referring to Fig. 1H, a copy of the superstructure can be stored on an application server operable to communicate with a remote device across a network comprising the application server, the remote device, and a communications channel there between (166); the 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the method of creating template based web sites on a Java content server platform in an enterprise environment taught by the cited art with the feature of determining script text structure expressed as tags and sub-tags taught by Warila in order to enable simple, cost-effective design, construction, deployment and distributing of rich applications for computing devices, particularly suited for wireless devices and other mobile computing devices and platforms (0030).
Furthermore, the cited art does not teach explicitly the SQML script objects containing the platform-specific script code compiling (other than binding using xjc), by the engine, the platform-specific script code to generate a compiled script object.  However, in the same field of endeavor, Baird teaches the mechanism (0028 describes "design element" refers to a software element that is defined and used in a mashup. Examples of design elements include, but are not limited to: contracts that define the input/output parameters of external services, such as Web Services Description Language (WSDL) definitions for web services; graphical user interfaces (GUIs) and GUI elements (such as buttons, drop-down boxes, text boxes, list boxes, etc.) that are operable to receive input from end users when the mashup is executed; forms that are operable to receive user input or to display information to end users; scripts in various scripting languages that are operable to provide a particular functionality when the mashup is executed; JavaScript code, VB script code, and any other code, which may be user-provided or automatically generated and which may be executed on various virtual machines in runtime execution environments; executable instructions defined in a markup language, such as XML or HTML; sets of source code instructions that may be compiled prior to deploying the mashup for execution; instructions in extensible transformation languages, such as XSLT or CSS templates; and event definitions that define events that are included in, and integrate, process workflows, such as human workflows and system workflows included in the mashup. The techniques described herein are not limited to any particular types of design elements.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to combine the method of creating template based web sites on a Java content server platform in an enterprise environment taught by the cited art with the feature of dynamic compiling of platform-specific script objects including XSLT and CSS templates taught by Baird in order to provide for the automatic versioning of the design elements that are included in a mashup when the design elements are saved into a repository (e.g., via a check-in operation) by a user during the development of the mashup, and for automatic versioning of the entire mashup when the mashup is deployed to one or more servers in a system (0021).
As per dependent claims 14 and 20, Claims 14 and 20 recites similar limitations as in Claim 7 and is rejected under similar rationale. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10417314. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 1, 8, 15 are generic to the claims 1, 11, and 21 of U.S. Patent No. 10417314. Both applications disclose the subject matter of receiving an output specification template for a dynamic document or a software module specific to a content server platform, the output specification template containing an output specification of a view of the dynamic document or the software module specific to the content server platform; converting the output specification template into platform-specific script code that is specific and native to the content server platform and that interfaces with features of the content server platform; compiling the platform-specific script code that is specific and native to the content server platform to generate or update a compiled script object; storing, in a memory structure, the compiled script object containing the platform- specific script code that is specific and native to the content server platform; and upon receipt of a request for the dynamic document or the software module, producing, in accordance with the output specification using the compiled script object and without the output specification .

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177


/JUSTIN S LEE/           Primary Examiner, Art Unit 2177